UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 31, 2016 Impinj, Inc. (Exact name of registrant as specified in its charter) Delaware 001-37824 91-2041398 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 400 Fairview Avenue North, Suite 1200 Seattle, Washington 98109 (Address of principal executive offices, including zip code) (206) 517-5300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 Financial Information Item 2.02 Results of Operations and Financial Conditions. On August 31, 2016, Impinj Inc. (“Impinj”) issued a press release announcing its financial results for the quarter endedJune 30, 2016. A copy of the press release, entitled "Impinj Announces Second Quarter 2016 Financial Results" is attached as Exhibit 99.1 to this current report on Form 8-K and is incorporated by reference herein. The information in this current report on Form 8-K and the exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act") or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, regardless of any general incorporation language in such filing. Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release entitled “Impinj Announces Second Quarter 2016 Financial Results” dated August 31, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Impinj, Inc. By: /s/ Chris Diorio Chris Diorio
